Citation Nr: 1718686	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1966 to May 1968, which included combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge at the RO in August 2014.  A transcript of that hearing is of record.

The appeal was remanded for further development in February 2015.  


FINDINGS OF FACT

1.  Restless leg syndrome did not have its onset in service, and is not otherwise related to service or a service-connected disability.

2.  Obstructive sleep apnea did not have its onset in service, and is not otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for restless leg syndrome are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; 3.310 (2016).
2.  The criteria for entitlement to service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that his restless leg syndrome and obstructive sleep apnea are a consequence of one or more of his service-connected disabilities.  He maintains specifically that his restless leg syndrome is aggravated by his lower extremity neuropathy and that his obstructive sleep apnea is aggravated by his posttraumatic stress disorder (PTSD).  He also asserts that his continuous positive airway pressure (CPAP) machine, which assists his sleep apnea disability, is aggravated by his PTSD when he uses the device because it feels as though somebody is grabbing him.  Additionally, his wife asserts that if he does not use his CPAP machine, it also affects his restless leg syndrome by causing his legs to spontaneously "go up" and hit the bed.  See August 2014 Hearing Transcript.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

III.  Analysis

A.  Direct Service Connection

The Board notes that there are current diagnoses for restless leg syndrome and obstructive sleep apnea, thus element one is met.  See March 2010 VA examination report and March 2015 VA treatment record.  

As to element two, in-service incurrence of an injury or disease, the Board acknowledges the Veteran's combat service in Vietnam; however no combat injury has been raised by the Veteran or the record as being related to either restless leg syndrome or obstructive sleep apnea.  Thus, the combat presumption does not attach.  Here, there is no evidence of record to support an in-service incurrence of either restless leg syndrome or obstructive sleep apnea.  Indeed, the Veteran specifically denied any sleep issues and leg problems at service separation.  See May 1968 service treatment record (STR).  Therefore, element two for both restless leg syndrome and obstructive sleep apnea is not established.

As to the final element, nexus, the April 2015 VA examiner opined that it was less likely than not that the Veteran's restless leg syndrome and obstructive sleep apnea had its onset during service or due to an injury or illness while on active duty.  In rendering her opinion, the examiner specifically focused on the lack of evidence of both restless leg syndrome and obstructive sleep apnea in the Veteran's STRs and the fact that the diagnoses for both his restless leg syndrome and obstructive sleep apnea did not occur until 40 years post-service.  Lastly, the examiner offered alternate causes for the Veteran's restless leg syndrome including: family history, obesity, sedentary lifestyle, and smoking; and alternate causes for his obstructive sleep apnea including: obesity, family history, male gender, smoking, advancing age, and abnormalities in the upper airway or craniofacial abnormalities.  See April 2015 VA examination opinion.  

There is no competent evidence to the contrary.  In fact, the Veteran has specifically testified that these conditions are not related to his military service.  See Board Hearing Transcript at 27.  

Thus, element three for both restless leg syndrome and obstructive sleep apnea is not established and direct service connection for these claims is not warranted.  

B.  Secondary Service Connection

The Board again notes that there are current diagnoses for both restless leg syndrome and obstructive sleep apnea, therefore the first element, a current disability, has been met.  See March 2010 VA examination report and March 2015 VA treatment record.  

Regarding the second element, a service-connected disability, the Veteran is service connected for multiple disabilities including: PTSD, diabetes mellitus, cerebrovascular accident, hypertension, bilateral lower extremity neuropathy, bilateral hearing loss and tinnitus.  Therefore, the second element is also met.

The crux of the secondary service connection claim rests on element three, whether there is a relationship between the diagnoses of restless leg syndrome and obstructive sleep apnea, and the Veteran's service-connected disabilities.  Here, the Board finds that the competent April 2015 VA examination report does not substantiate this relationship.  Specifically, the April 2015 VA examiner opined that it is less likely than not that neither the Veteran's restless leg syndrome nor obstructive sleep apnea is proximately due to or aggravated by any of his service- connected disabilities.  In support of her opinion, she explained that there is no medical literature that supports the idea that either restless leg syndrome or obstructive sleep apnea is caused by or aggravated by any of his service-connected disabilities.  Lastly, as previously mentioned, she offered alternate causes for both restless leg syndrome and obstructive sleep apnea including: family history, obesity, sedentary lifestyle, and smoking (restless leg syndrome); and obesity, family history, male gender, smoking, advancing age, and abnormalities in the upper airway or craniofacial abnormalities (obstructive sleep apnea).  

There is no competent evidence to the contrary.  To the extent the Veteran asserts his restless leg syndrome and obstructive sleep apnea are related to any of his service-connected disabilities, his opinion is not competent.  As a lay person, he has not shown to be capable of making such conclusions on inherently medical questions.  The link between his current restless leg syndrome and obstructive sleep apnea diagnoses and any of his service-connected disabilities is one requiring specialized training sufficient to render such an opinion.  Specifically, the diagnoses and determinations as to the etiology of his restless leg syndrome and obstructive sleep apnea are matters not capable of lay observation, and require medical expertise and testing to assess.  The Veteran has not indicated that he has such training and experience.  Lastly, to the extent the Veteran's wife, a nurse, has only asserted a relationship between the Veteran's use of his CPAP machine and his restless leg syndrome.  See August 2014 Hearing Transcript.  The Veteran is not service connected for restless leg syndrome or obstructive sleep apnea.  Therefore, although her opinion might be competent, it is not helpful in the determination of a relationship between any of his service-connected disabilities and his restless leg syndrome or obstructive sleep apnea.  

Thus, the preponderance of the evidence is against a finding that the Veteran's current restless leg syndrome or obstructive sleep apnea manifested in service, is proximately due to or aggravated by any of his service-connected disabilities, or is otherwise related to service.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claims for entitlement to both direct and secondary service connection for restless leg syndrome and obstructive sleep apnea must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for restless leg syndrome, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


